ALLOWABILITY NOTICE

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on May 6, 2022.

The application has been amended as follows: 

	Please amend claim 1.

1. (Currently Amended) A composition for forming a quantum dot layer comprising:
(A) at least one active energy ray-curable compound having an ethylenically unsaturated double bond,
(B) at least one thiol compound having at least two mercapto groups in one molecule,
(C) a photo-initiator,
(D) quantum dot particles, and
(E) scattering particles, 
wherein the composition contains 0.28 to 0.77 equivalents of the at least one thiol compound (B) per one equivalent of the at least one active energy ray-curable compound (A),
wherein a W value of the at least one active energy ray-curable compound (A) calculated by Math formula 1 is 3.44 to 4.57,
wherein the at least one active energy ray-curable compound (A) contains 10 to 40% by weight of an active energy ray-curable compound having at least 3 functionalities of ethylenically unsaturated double bonds relative to a total weight of the at least one active energy ray-curable compound (A): 
Math formula 1


    PNG
    media_image1.png
    24
    243
    media_image1.png
    Greyscale

2Appln. No.: 16/683,422wherein, 
log Pn: water/octanol partition coefficient of n substance, and
WFn: weight fraction of n substance, 
    PNG
    media_image2.png
    30
    121
    media_image2.png
    Greyscale
; and
wherein the at least one active energy ray-curable compound (A) contains 60 to 100% by weight of a compound having a water/octanol partition coefficient log P of 3.5 or more


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Mukaigaito et al. (WO 2019/066064 A1) teaches a wavelength conversion member comprising a cured resin comprising polyfunctional (meth)acrylates, polyfunctional thiol compounds, photo-polymerization initiators, quantum phosphors, and pigments.  Mukaigaito fails to teach 0.28 to 0.77 equivalents of a thiol compound per one equivalent of an active energy ray-curable compound; fails to teach a W value of 3.44 to 4.57 calculated by Math formula 1 of claim 1 of an active energy ray-curable compound; and fails to teach an active energy ray-curable compound comprising 10-40 wt% of an active energy ray-curable compound having at least 3 functionalities of ethylenically unsaturated double bonds and 60-100 wt% of an active energy ray-curable compound having a water/octanol partition coefficient of log P of 3.5 or more.
Yamada et al. (US 2017/0277002 A1) teaches a wavelength conversion member comprising cured polymerizable compounds and quantum dots, where the polymerizable compounds can have a high log P value.  Yamada fails to teach a composition simultaneously comprising active energy ray-curable compounds, thiol compounds having at least two mercapto groups, a photo initiator, quantum dot particles, and scattering particles; fails to teach 0.28 to 0.77 equivalents of a thiol compound per one equivalent of an active energy ray-curable compound; fails to teach a W value of 3.44 to 4.57 calculated by Math formula 1 of claim 1 of an active energy ray-curable compound; and fails to teach an active energy ray-curable compound comprising 10-40 wt% of an active energy ray-curable compound having at least 3 functionalities of ethylenically unsaturated double bonds and 60-100 wt% of an active energy ray-curable compound having a water/octanol partition coefficient of log P of 3.5 or more.
Moreover, the claimed composition for forming a quantum dot layer exhibits superior properties of oxygen permeability, moisture permeability, high temperature luminance, high temperature & high humidity luminance, and reduced edge discoloration when compared to compositions that fall outside the scope of the present claims (see Specification as originally filed, Pages 12-25, Tables 1-3).
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782